                                          Case 5:20-cv-03664-LHK Document 273 Filed 09/16/21 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         CHASOM BROWN, et al.,
                                   6                                                        Case No. 20-cv-03664-LHK (SVK)
                                                        Plaintiffs,                         Case No. 20-cv-05416-LHK (SVK)
                                   7             v.
                                   8     GOOGLE LLC,                                        ORDER REVISING SEPTEMBER 13,
                                                                                            2021 SCHEDULING ORDER
                                   9                    Defendant.
                                                                                            Re: Dkt. Nos. 269 (Brown); 304 (Calhoun)
                                  10
                                         PATRICK CALHOUN, et al.,
                                  11
                                                 Plaintiffs,
                                  12
Northern District of California
 United States District Court




                                                        v.
                                  13
                                         GOOGLE LLC,
                                  14
                                                        Defendant
                                  15

                                  16          On September 13, 2021, the Court issued an order setting a schedule for objections and a

                                  17   hearing on an anticipated Special Master’s report, which at that time was expected to issue on

                                  18   September 16, 2021. Brown Dkt. 269; Calhoun Dkt. 304 (the “Scheduling Order”). The Special

                                  19   Master has informed the Court that, pursuant to his review of the Parties’ submissions and

                                  20   telephonic proceedings with the Parties, the Parties have agreed to proceed as follows to address

                                  21   issues of production of documents regarding Plaintiffs and potential class members:

                                  22              •   Step 1: By the morning of September 17, 2021, Google will identify to the Special

                                  23                  Master and Plaintiffs all databases and data logs (collectively, “data sources”) that

                                  24                  may contain responsive information. For each data source, Google will provide, at

                                  25                  a minimum: (1) the name of the database or data log; (2) a description of the data

                                  26                  source’s purpose and function; (3) information about the default retention status of

                                  27                  the data source (at a minimum, whether it is retained and for how long);

                                  28                  (4) information about the current retention status of the data source (at a minimum,
                                          Case 5:20-cv-03664-LHK Document 273 Filed 09/16/21 Page 2 of 3




                                   1                  whether it is retained and for how long); and (5) where current retention status

                                   2                  differs from default retention status, the date the change was implemented.

                                   3          In light of this agreement and pursuant to Fed. R. Civ. Proc. 53(c)(1)(B) authorizing the

                                   4   Special Master to take all appropriate measures to perform the assigned duties fairly and

                                   5   efficiently, the Special Master may further direct the Parties as follows for the continuation of the

                                   6   facilitation of production of documents regarding Plaintiffs and potential class members:

                                   7              •   Step 2: The Special Master will supervise a meet and confer with the Parties to

                                   8                  identify those data sources that potentially contain responsive information that will

                                   9                  be subject to searches and production of responsive records and set a deadline for

                                  10                  Google to provide information about each selected data source. For each selected

                                  11                  data source, Google will provide, at a minimum: (1) the data schema;

                                  12                  (2) definitions and descriptions of each field; (3) tool(s) which Google employees
Northern District of California
 United States District Court




                                  13                  (“Googlers”) use to search each data source; and (4) instruction sets and manuals

                                  14                  for all tools identified as being used by Googlers to search any data source

                                  15                  identified in this step. The Court is informed that the Special Master has directed

                                  16                  Google to begin collecting this data mapping information now and Google will

                                  17                  provide it to the Special Master and Plaintiffs the day following the identification

                                  18                  of data sources in this step.

                                  19              •   Step 3: The Special Master will supervise a meet and confer with the Parties to

                                  20                  create search strings for each data source and agree upon a production format. The

                                  21                  Special Master will officiate and resolve disputes.

                                  22   It is the expectation of the Special Master and the Court that the productions that will result from

                                  23   this process will be completed by the October 6, 2021 deadline previously ordered by this Court.

                                  24   Accordingly, the Court suspends the deadlines for objections to and a hearing on the Special

                                  25   Master’s previously anticipated report as set forth in the Scheduling Order. The Special Master

                                  26   has authority to engage in the agreed-upon steps outlined above, including setting deadlines and

                                  27   directing the Parties’ participation in each step of the process, without the need to provide interim

                                  28   reports to the Court. Fed. R. Civ. Proc. 53(c)(1)(B).
                                                                                         2
                                         Case 5:20-cv-03664-LHK Document 273 Filed 09/16/21 Page 3 of 3




                                   1         SO ORDERED.

                                   2   Dated: September 16, 2021

                                   3

                                   4
                                                                                     SUSAN VAN KEULEN
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            3
